           Case 1:20-cv-00859-WIA Document 6 Filed 06/04/20 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF PENNSYLVANIA
VIRGINIA K. PARKER,                      )     CIVIL ACTION NO. 1:20-CV-859
               Plaintiff                 )
                                         )
      v.                                 )
                                         )     (ARBUCKLE, M.J.)
CITY OF PHILADELPHIA, PA,                )
              Defendant                  )

                                     ORDER

      In accordance with the accompanying memorandum, IT IS ORDERED

THAT:

      (1)     This case is transferred to the United States District Court for the
              Eastern District of Pennsylvania pursuant to 28 U.S.C. § 1406(a).

Date: June 4, 2020                           BY THE COURT

                                             s/William I. Arbuckle
                                             William I. Arbuckle
                                             U.S. Magistrate Judge




                                    Page 1 of 1
